—Order, Supreme Court, New York County (Herman Cahn, J.), entered September 16, 1997, which denied petitioner tenant’s application to annul respondent Housing Authority’s determination placing petitioner’s tenancy on six months’ probation for chronic rent delinquency, and dismissed the petition, unanimously affirmed, without costs.
*279Respondent’s determination was not, as alleged, based on a policy of sanctioning tenants who withhold rent for a breach of the warranty of habitability, but rather on a particularized finding that the warranty was not breached. Such finding was not arbitrary and capricious, and the penalty of six months’ probation does not shock our sense of fairness. Concur— Nardelli, J. P., Williams, Tom, Rubin and Friedman, JJ.